Case:20-12692-JGR Doc#:29 Filed:04/29/20               Entered:04/29/20 11:00:41 Page1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                           )
                                                 )
UNITED CANNABIS CORPORATION,                     )   Case No. 20-12692 JGR
                                                 )   Chapter 11
                       Debtor.                   )


              UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
                          ORDER TO SHOW CAUSE


         United Cannabis Corporation, debtor-in-possession, by and through its counsel Wadsworth

Garber Warner Conrardy, P.C., submits the following Unopposed Motion to Extend Time to

Respond to Order to Show Cause. In support of its motion, UC Colorado Corporation states as

follows:

         1.     United Cannabis Corporation (“Debtor”) filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code on April 20, 2020 (the “Petition Date”) and is

operating its business as a debtor-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.

         2.     A related case, UC Colorado Corporation, was also filed on the Petition Date and

assigned case number 20-12689 JGR. Debtor is the sole owner of UC Colorado Corporation.

         3.     Both cases were filed on an emergent basis to prevent a creditor from executing an

ex parte prejudgment writ of attachment. The execution of which may have resulted in the

cessation of operations to the detriment of the creditor body. Consequently, the Debtor’s filing

was deficient, and the following documents must be filed by the Debtor on or before May 4, 2020

pursuant to the Court’s April 21, 2020 Deficiency Notice: Statement of Financial Affairs;

Summary of Assets and Liabilities; All Schedules: A/B, D, E/F, G, H; and List of Equity Security

Holders. Docket No. 11.     The Debtor is diligently working on curing the deficiencies.
Case:20-12692-JGR Doc#:29 Filed:04/29/20               Entered:04/29/20 11:00:41 Page2 of 4




       4.      On April 22, 2020, the Court entered an order requiring the Debtor and the United

States Trustee (the “UST”) to show cause, in writing, why this case should not be dismissed on or

before May 4, 2020 because the Court believes the Debtor is engaged in the marijuana industry.

Docket No. 14. Debtor is confident it will demonstrate to the court that it is involved in the legal

hemp industry, not Schedule I marijuana.

       5.      It is an extraordinary burden on Debtor’s officers and undersigned counsel to

require Debtor to cure the filing deficiencies and respond to the Order to Show Cause on the same

day. It also impairs the UST’s ability to respond to the Order to Show Cause. The UST prefers

that its response to the Order to Show Cause be informed by the Debtor’s Statement of Financial

Affairs, Summary of Assets and Liabilities, Schedules, and List of Equity Security Holders.

       6.      For the above reasons, the Debtor asserts that cause exists to extent the time to

respond to the Court’s Order to Show Cause from May 4, 2020 to May 11, 2020. This short

extension will not prejudice the parties, to the contrary it benefits the parties and the Court, nor

will it unduly delay these proceedings.

       7.      Undersigned counsel has conferred with counsel for the UST and is authorized to

represent to the Court that the UST supports the relief requested herein.

       8.      The Debtor has also conferred with Ambria Investors LP, which the Debtor

disclosed in its List of Creditors Who Have the 20 Largest Unsecured Claims and are Not Insiders.

Ambria Investors LP has indicated that it intends to weigh in on the issues identified in the Order

to Show Cause and is not opposed to the relief requested herein.

       WHEREFORE, the Debtor requests that this Court enter an order extending the time to file

the response to the Court’s Order to Show Cause from May 4, 2020 to May 11, 2020, and for such

other relief the Court deems just and appropriate.
Case:20-12692-JGR Doc#:29 Filed:04/29/20          Entered:04/29/20 11:00:41 Page3 of 4




      DATED this 29th day of April, 2020.

                                  Respectfully submitted,


                                  WADSWORTH GARBER WARNER CONRARDY, P.C.

                                  /s/ Aaron J. Conrardy
                                  Aaron J. Conrardy, #40030
                                  Lindsay S. Riley, Texas Bar #24083799
                                  2580 W. Main St., Ste. 200
                                  Littleton, Colorado 80120
                                  (303) 296-1999; (303) 296-7600 (fax)
                                  aconrardy@wgwc-law.com
                                  lriley@wgwc-law.com
                                  Attorneys for the Debtor-in-Possession
Case:20-12692-JGR Doc#:29 Filed:04/29/20            Entered:04/29/20 11:00:41 Page4 of 4




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of April, 2020 I caused the foregoing UNOPPOSED
MOTION TO EXTEND TIME TO RESPOND TO ORDER TO SHOW CAUSE, to be served
via United States first-class mail, postage prepaid, or electronically through CM/ECF where
indicated, to the following:

United Cannabis Corporation
301 Commercial Road, Unit D
Golden, CO 80401

Alan K. Motes
Alan.Motes@usdoj.gov

Trevor J. Young
young@mullikenlaw.com

Adam L. Hirsch
Adam.hirsch@kutakrock.com

Thomas W. Snyder
Thomas.snyder@kutakrock.com

Mark C. Willis
mark.willis@kutakrock.com

Alan D. Sweetbaum
asweetbaum@sweetbaumsands.com


                                           /s/ Angela Garcia
                                           For Wadsworth Garber Warner Conrardy, P.C.
